Name: Council Regulation (EC) NoÃ 783/2007 of 25 June 2007 granting derogations to Bulgaria and Romania from certain provisions of Regulation (EC) NoÃ 2371/2002 relating to reference levels of fishing fleets
 Type: Regulation
 Subject Matter: fisheries;  Europe;  European Union law
 Date Published: nan

 5.7.2007 EN Official Journal of the European Union L 175/1 COUNCIL REGULATION (EC) No 783/2007 of 25 June 2007 granting derogations to Bulgaria and Romania from certain provisions of Regulation (EC) No 2371/2002 relating to reference levels of fishing fleets THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of Bulgaria and Romania, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 56 thereof, Whereas: (1) Article 12 of Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1) provides that reference levels are to be established for each Member States fleet as the sum of the objectives per segment of the Multiannual Guidance Programme 1997-2002. (2) Bulgaria and Romania do not have objectives as referred to in Article 12 of Regulation (EC) No 2371/2002. (3) Reference levels could be established for those Member States only by reference to the level of their fleets at the time of accession. But, if that was the case, the obligations provided for in Article 11(2) and (4) of Regulation (EC) No 2371/2002 would be superfluous, since they would overlap with the obligations arising from the entry/exit scheme provided for in Article 13 of that Regulation. (4) It is therefore not appropriate to fix the reference levels provided for in Article 12 of Regulation (EC) No 2371/2002 for Bulgaria and Romania, nor to apply Article 11(2) and (4) of that Regulation to them, since that would not have any effect on the management of the fleet by those Member States. (5) Accordingly, derogations should be granted to Bulgaria and Romania from those provisions of Regulation (EC) No 2371/2002, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation, Articles 11(2) and (4) and Article 12 of Regulation (EC) No 2371/2002 shall not apply to Bulgaria and Romania. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 2007. For the Council The President A. SCHAVAN (1) OJ L 358, 31.12.2002, p. 59.